Title: From Thomas Jefferson to John Barnes, 6 August 1801
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello Aug. 6. 1801.
This will be handed you by mr David Higginbotham, a merchant of Milton, who with a mr Watson of the same place, having acted heretofore as chief factors for the houses of Brown Reeves & co. and McLure Brydie & co. are now about to set up themselves. they are both men of extraordinary attention to business, prudent, honest, & in great esteem, and will undoubtedly carry into their own concern all their former customers who are free to leave the antient houses. mr Higginbotham going on to N. York & being a stranger there, is apprehensive he may find difficulty in learning, in the short space of time he will stay there, who are the best houses for him to establish dealings with. I have told him you were perfectly acquainted there, & could probably give him good indications of the mercantile houses there with whom it would be eligible for him to establish dealings, and for that single object, to wit, of information, I give him this letter, asking the favor of you to guide his steps so as to prevent his falling into bad hands. I mean to transfer my own dealings at this place from his quondam employers to his new concern. this I do from having had long experience of the personal merit of himself and partner. accept assurances of my sincere esteem.
Th: Jefferson
